Citation Nr: 0534785	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  04-15 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1969.  

This appeal arises from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's request to 
reopen his claim for service connection for headaches.  


FINDINGS OF FACT

1.  The veteran's claim for service connection was last 
finally denied by the RO in an August 2000 rating decision.  
The veteran did not file a timely notice of disagreement with 
that decision.  

2.  The evidence submitted since includes new and material 
evidence which is relevant to the claim and relates to an 
unestablished fact, and raises a reasonable possibility of 
substantiating the claim.  

3.  There is no credible evidence which demonstrates the 
veteran's headaches began in service.  


CONCLUSIONS OF LAW

1.  The August 2000 rating decision of the RO is final.  
38 C.F.R. §§ 3.104, 20.1103 (1999).  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for headaches.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).  

3.  Headaches were not incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.306 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that legislation has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to the claim, 
and expanded VA's duty to notify the claimant and the 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In addition, VA has issued regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(c).  The 
provisions of 38 C.F.R. § 3.156 were changed only for claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2003)).  The 
appellant's request to reopen his claim was filed in 
September 2002.  Consequently, the new version of § 3.156 
applies.  

The veteran submitted his request to reopen his claim in 
August 2001.  The RO sent a letter to the veteran in June 
2002 informing him of what was considered new and material 
evidence, explaining what evidence was needed from the 
veteran and offering to assist in obtaining evidence.  In a 
September 2002 letter to the veteran the RO explained what 
actions they had taken to assist the veteran in obtaining 
evidence, what information was still needed and what the 
veteran could do to develop his claim.  The veteran did not 
identify an additional relevant evidence.  He appeared and 
testified before the undersigned Veterans Law Judge at a 
hearing in October 2005.  The veteran has been furnished all 
the intended benefits of VCAA.  See generally Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied by the RO and 
has not been timely appealed, that determination is final.  
In order to later establish service connection for the 
disorder in question, it is required that new and material 
evidence be presented warranting reopening the claim and 
reviewing the former disposition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2005).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself, or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the clam sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2005).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Factual Background and Analysis.  The veteran filed his 
original claim for service connection for headaches in May 
1974.  The RO denied the claim for an anxiety reaction 
manifested by headaches in a November 1974 rating decision.  
The veteran was notified his claim was denied in a November 
1974 letter from the RO.  The veteran did not file a notice 
of disagreement with the November 1974 rating decision.  The 
veteran requested that his claim be reopened in June 1977.  
The RO in a July 1977 letter to the veteran, informed him 
that he must submit new and material evidence.  In an August 
1977 rating decision, the RO denied the request to reopen the 
claim.  The veteran was notified of the August 1977 rating 
decision, in the same month in a letter from the RO to the 
veteran.  The RO submitted an application to reopen his claim 
for service connection for severe headaches in October 1997.  
The RO appears to have reopened and denied the claim for 
service connection for headaches in a June 1998 rating 
decision.  A June 1998 letter from the RO to the veteran 
informed him his claim was denied.  In an August 2000 rating 
decision, the RO again denied the request to reopen the claim 
for service connection for headaches.  The veteran was 
notified his claim had not been reopened by the RO in an 
August 2000 letter.  In August 2001, the veteran submitted 
his request to reopen his claim, which is the subject of the 
present appeal.  

The United States Court of Appeals for Veterans Claims 
(Court) has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The August 2000 rating decision is the last 
final disallowance of the claim.  The veteran was informed of 
all the rating decisions which denied the claim and failed to 
appeal any of those rating decisions.  Therefore, the August 
2000 rating decision is the last final disallowance of the 
request to reopen the claim for service connection for 
headaches.  

The evidence in the claims folder in August 2000, included 
the veteran's service medical records.  The veteran was 
examined prior to his enlistment in September 1967.  The 
neurological evaluation was normal.  On September 1967 Report 
of Medical History the veteran checked he had a history of 
frequent or severe headaches.  A periodic examination in 
November 1968 again found no neurological abnormality.  On 
his November 1968 Report of Medical History the veteran 
checked no when asked if he had frequent or severe headaches.  
There are no references in the service medical records to 
headaches.  On service separation examination in August 1969 
no neurological abnormality was found and the veteran again 
denied a history of severe of frequent headaches.  The first 
record of treatment for headaches appears in May 1974 VA 
treatment records and a June 1974 VA Form 10-7131, which 
reveals the veteran wanted treatment for headaches.  A June 
1974 VA neuropsychiatric evaluation diagnosed an anxiety 
reaction, manifested by headaches.  VA records from 1997 
include a February 1997 record of treatment for migraines.  
Records received in August 1993 from the Southern Regional 
Medical Center noted the veteran was treated in September 
1993 for acute cephalgia.  Based on the above, the RO denied 
the request to reopen the claim for service connection for 
headaches on the basis that there was no evidence 
demonstrating that headaches were incurred in service.  

The evidence submitted since the August 2000 rating decision 
includes records from the Forest Park Medical Group, the 
veteran's private neurologist, and VA records of post-service 
treatment for migraines and tension headaches.  Also, a 
transcript of the hearing before the undersigned in October 
2005 is in the record.  The veteran testified he was treated 
for headaches in Germany in 1968.  (T-3).  

The medical records submitted since August 2000 are 
cumulative of evidence already in the claims folder.  They 
merely demonstrate additional treatment and evaluation for 
migraines and headaches after the veteran's separation from 
the service.  The only new evidence is the transcript of the 
October 2005 hearing.  The veteran offered testimony that he 
was treated in service for headaches.  It also relates to an 
unestablished fact, that the veteran was treated of headaches 
in service.  38 C.F.R. § 3.156.  To be new and material it 
must also raise a reasonable possibility of substantiating 
the claim.  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  The Board has 
concluded the veteran has presented his testimony which is 
new and material and the claim is reopened.  

Service Connection

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that before the Board addresses in a decision a question that 
has not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument, an opportunity to submit such 
evidence or argument, an opportunity to address the question 
at a hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.  The veteran has been given 
an opportunity to present evidence and argument and has 
appeared and given testimony before the undersigned.  There 
is no prejudice to the veteran in proceeding to adjudicate 
the claim.  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  The pivotal 
issue in the case is whether the veteran had headaches in 
service.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  But he is certainly competent to report his 
symptoms.  38 C.F.R. § 3.159(a)(2).  While the veteran is 
competent to report his symptoms, his current statements are 
inconsistent with the contemporaneous clinical records.  The 
veteran stated he was treated in 1968 and yet in November 
1968 he specifically denied any history of frequent or severe 
headaches.  The denials in service are even more noteworthy 
since the veteran prior to entering service did note a 
history of severe or frequent headaches.  The veteran also 
stated he was placed on light duty, but there are no profiles 
in the service medical records limiting his duties.  (T-3).  
The Board finds the statements of the veteran are not 
credible.  There are no complaints, records of treatment, or 
even any notations of any headache symptoms in the service 
medical records.  The first documentation appears in May 1974 
medical records, some five years after service separation.  

In the absence of credible evidence of headaches in service, 
the preponderance of evidence is against the claim for 
service connection for headaches. 




ORDER


As new and material evidence has been submitted, the claim 
for service connection for headaches is reopened.  

Service connection for headaches is denied.  


	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


